This action was brought to reduce the amount of taxes levied for the years 1920 and 1921 on lots 4, 6, 7 and 8, block "Z," Bell's Sixth Addition to the city of Seattle, on the ground that the assessment and equalization for each year was so grossly excessive that it amounted to constructive fraud. Partial relief was granted as to the taxes levied for the year 1920, but none for the year 1921. The plaintiff has appealed.
Upon the appeal no assignment is presented that calls in question anything other than the facts and the weight to be given to the testimony of the several witnesses. An examination of the evidence satisfies us that the findings and judgment of the trial court gave to the appellant all the relief to which he was entitled.
Affirmed.
TOLMAN, C.J., MAIN, MACKINTOSH, and PARKER, JJ., concur.
 *Page 1